1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 21 and 27 are objected to because of the following informalities:  At claim 21, line 5, and claim 27, line 5, “or” should be changed to “of”.  Appropriate correction is required.
3.	Applicant is advised that should claim 17 be found allowable, claim 23 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
	Claims 17 and 23 are identical in scope.
4.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
5.	Claims 1, 2, 17, and 23 are rejected under 35 U.S.C. 103 as being obvious over Raggi (U.S. Patent Application Publication 2004/0248771) in view of Smith et al (U.S. Patent Application Publication 2013/0142769) and Smith et al (U.S. Patent No. 6,008,221).  Raggi teaches a pharmaco-dietary preparation useful in preventing aging processes and assisting in the treatment of disorders such as Alzheimer’s disease, Parkinson’s disease, dementia, memory losses, psychophysical stresses, and depression.  The preparation comprises a peptide-containing hydrolysate plus added glycine, glutamine, β-alanine, and taurine, and optionally added B vitamins, including B6.  The peptides in the hydrolysate have a molecular mass between 102 and 2x104, i.e. can have as few as 2 amino acids.  The preparations are administered orally.  See, e.g., the Abstract; paragraphs [0001] and [0021]; and Examples 1 and 2.  Raggi does not teach Inventor’s claimed proportions of free amino acids:peptide and does not teach Inventor’s claimed Vitamin B6 concentration.  Smith et al ‘769 teaches that cognitive disorders can be treated, and cognitive function can be improved, by the administration of Vitamin B6.  The skilled worker can readily determine effective amounts of B vitamin for a given situation by routine experimentation.  See, e.g., the Abstract; paragraphs [0010], [0074], and [0140]; and claims 1-4.  Smith et al ‘221 teaches that vitamin B6 can be administered in order to treat Alzheimer’s disease.  Doses can be adjusted in order to achieve the desired result.  See, e.g., column 2, lines 43-53; column 3, lines 11-19; column 6, lines 37-40; and claims 11 and 13.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include vitamin B6 in the compositions of Raggi, because Raggi teaches that vitamin B6 can be present in the compositions; because Smith et al ‘769 and Smith et al ‘221 teach that vitamin B6 is useful in treating the same disorders treated by Raggi; and because it is prima facie obvious to include multiple known additives in a nutritional composition with only the expected gain of additive function.  It would further have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to determine all operable and optimal proportions and concentrations for the active ingredients present in the compositions of Raggi as modified above by Smith et al ‘769 and Smith et al ‘221, because component proportion and concentration are art-recognized result-effective variables which are routinely determined and optimized in the pharmaceutical and nutritional arts.  With respect to instant claims 17 and 23, Raggi, Smith et al ‘769, and Smith et al ‘221 teach that their compositions act to improve cognitive function.  Accordingly, the improved cognitive function recited in claims 17 and 23 is deemed to be obvious in view of the applied references.  There is no evidence of an unexpected increase in the degree of improved cognitive function for Inventors’ claimed compositions which would rebut the prima facie case of obviousness.  Note that the limitation “in a manner that can be tested via an intelligence test when the composition is ingested at a recommended daily dosage for a period of 30 days” is a functional limitation of the degree of improvement and/or an intended use limitation; and the prior art need not teach or render obvious the functional limitation and/or intended use limitation per se as long as it renders obvious the degree of improvement required by the claim.  Note also that the limitation does not require any particular degree of improvement.
6.	Claims 1, 2, 17, 19, 21, and 23 are rejected under 35 U.S.C. 103 as being obvious over Martyn (U.S. Patent Application Publication 2013/0171294) in view of Bucci et al (U.S. Patent Application Publication 2002/0122835).  Martyn teaches a nutritional composition comprising trehalose, a source of peptides with an average length from about 3 to 9 amino acids, a stimulant which can be taurine, and an amino acid additive chosen from glutamic acid, asparagine, leucine, lysine, glycine, GABA, glutamine, taurine, arginine, ornithine, and theanine.  Martyn’s nutritional composition can also include a vitamin such as vitamin B6.  Martyn’s nutritional compositions can be used to support cognitive health, to optimize muscle performance, and to reduce mental impairment after physical exercise.  See, e.g., the Abstract; paragraphs [0015], [0017], [0018], [0032], [0047], [0088], and [0100]; and claims 11 and 14.  Martyn does not teach Inventor’s claimed proportions of free amino acids:peptide and does not teach Inventor’s claimed Vitamin B6 concentration.  Bucci et al teach that compositions comprising vitamin B6 are useful for enhancing muscle and tissue recovery during sleep, following intense physical exercise.  See, e.g., the Abstract; paragraphs [0014] and [0022]; and claims 1 and 21.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include vitamin B6 in the compositions of Martyn, because Martyn teaches that vitamins such as vitamin B6 can be present in the compositions; because Bucci et al teach that vitamin B6 is useful in treating the same disorders treated by Martyn; and because it is prima facie obvious to include multiple known additives in a nutritional composition with only the expected gain of additive function.  It would further have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to determine all operable and optimal proportions and concentrations for the active ingredients present in the compositions of Martyn as modified above by Bucci et al, because component proportion and concentration are art-recognized result-effective variables which are routinely determined and optimized in the pharmaceutical and nutritional arts.  Martyn does not teach the specific amino acid combinations recited in instant claims 19 and 21.  However, Martyn teaches, in general, that more than one amino acid additive can be used with Martyn’s nutritional compositions.  See paragraphs [0070], [0088], and [0103], and claim 11.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include multiple amino acids from among those taught by Martyn, including the combinations of amino acids recited in instant claims 19 and 21, in the compositions of Martyn as modified above by Bucci et al, because Martyn teaches each of these amino acids to be useful for the nutritional compositions, because Martyn teaches that multiple amino acids can be used in the nutritional compositions, because it is common in the nutritional composition arts to include multiple amino acids in a nutritional composition, and because it is prima facie obvious to include multiple known additives in a nutritional composition with only the expected gain of additive function.  With respect to instant claims 17, 21, and 23, Martyn teaches that the compositions act to support cognitive health and to reduce mental impairment after physical exercise.  Accordingly, the improved cognitive function recited in claims 17 and 23 is deemed to be obvious in view of Martyn.  There is no evidence of an unexpected increase in the degree of improved cognitive function for Inventors’ claimed compositions which would rebut the prima facie case of obviousness.  Note that the limitations “in a manner than can be tested via an intelligence test when the composition is ingested at a recommended daily dosage for a period of 30 days” and “wherein the recommended daily dosage comprises…  GABA” are functional limitations of the degree of improvement and/or intended use limitations; and the prior art need not teach or render obvious functional limitations and/or intended use limitations per se as long as it renders obvious the degree of improvement required by the claim.  Note also that the limitation does not require any particular degree of improvement.
7.	Claims 18 and 20 are rejected under 35 U.S.C. 103 as being obvious over Martyn (U.S. Patent Application Publication 2013/0171294) in view of Bucci et al (U.S. Patent Application Publication 2002/0122835) as applied against claims 1, 2, 17, 19, 21, and 23 above, and further in view of in view of Harris et al (U.S. Patent No. 7,504,376).  As set forth above, Martyn suggests nutritional compositions comprising combinations of peptides and various amino acids for optimizing muscle performance.  However, Martyn does not teach including Beta-alanine in the nutritional compositions.   Harris et al teach including Beta-alanine in a dietary supplement  for increasing the buffering capacity and anaerobic working capacity of muscles and decreasing muscle fatigue.  See, e.g., column 1, lines 23-28; column 3, lines 12-16; column 3, line 39 - column 4, line 21; column 4, lines 41-46 and 56; column 5, lines 7-11; column 6, lines 12-13 and 49-50; column 9, lines 32-33; column 10, lines 38-40; and claims 1, 5, and 6.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include Beta-alanine in the nutritional compositions suggested by Martyn as modified above by Bucci et al, because Martyn and Harris et al teach their compositions to be useful for optimizing muscle performance, because it is prima facie obvious to use a combination of ingredients, each of which has been used individually for the same purpose (see MPEP 2144.06(I)); and because it is routine in the nutritional composition art to use combinations of known ingredients with each ingredient providing its known and expected function.
8.	Claims 1 and 2 are rejected under 35 U.S.C. 103 as being obvious over Amato (U.S. Patent Application Publication 2011/0064720).  Amato teaches a dietary supplement comprising taurine, Beta Alanine, Leucine, and aspartame, which is a dipeptide.  See page 12, Table 5.  In general, Amato teaches that the compositions can comprise additional components, in concentrations from greater than 0 to about 1.0 wt%.  The additional components include Vitamin B-6.  See, e.g., paragraph [0037]; Table 1 at page 5; and Tables 2, 3, 7, 13, and 18.  Amato’s dietary supplement of Table 5 does not include vitamin B6.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include vitamin B6 in the Table 5 composition of Amato, because Amato exemplify vitamin B6 as an additional component which can be included in the compositions; and because it is prima facie obvious to include multiple known additives in a nutritional composition with only the expected gain of additive function.  It would further have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to determine all operable and optimal proportions and concentrations for the active ingredients present in the compositions suggested by Amato, because component proportion and concentration is an art-recognized result-effective variable which is routinely determined and optimized in the pharmaceutical and nutritional arts.
9.	Claims 1, 2, 17, 22, and 23 are rejected under 35 U.S.C. 103 as being obvious over Georgiades (U.S. Patent Application Publication 2006/0154871) in view of Dioguardi (U.S. Patent No. 8,324,278) and Smith et al (U.S. Patent No. 6,008,221).  Georgiades teaches colostrinin, obtained from mammalian colostrum, and comprising various peptides including DKE. The colostrinin peptides can be used, either individually or in combination, in the form of a dietary supplement, to treat diseases of the central nervous system, such as Alzheimer’s disease.  See, e.g., paragraphs [0010], [0016], [0035], [0037], [0040], [0041], and [0046] - [0052], and claims 1, 9-19, and 28-30.  Georgiades does not teach its colostrinin peptides in combination with at least one of the specific amino acids recited in instant claim 1 or in combination with vitamin B6.  Dioguardi teaches amino acid-based compositions for the treatment of conditions distinguished by insufficient or reduced mitochondrial function, especially Alzheimer’s disease.  The amino acids include leucine, lysine, and tryptophan.  See, e.g., the Abstract; Tables 1 and 2; and claim 1.  Smith et al ‘221 teaches that vitamin B6 can be administered in order to treat Alzheimer’s disease.  Doses can be adjusted in order to achieve the desired result.  See, e.g., column 2, lines 43-53; column 3, lines 11-19; column 6, lines 37-40; and claims 11 and 13.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use a combination of the colostrinin peptides taught by Georgiades, including DKE, with the amino acids taught by Dioguardi and the vitamin B6 taught by Smith et al ‘221, as a dietary supplement in the treatment of Alzheimer’s disease, because Georgiades teaches its peptides to be useful in the treatment of Alzheimer’s disease; because Dioguardi teaches its amino acid combinations to be useful in the treatment of Alzheimer’s disease; because Smith et al ‘221 teach vitamin B6 to be useful in the treatment of Alzheimer’s disease; because it is prima facie obvious to use a combination of ingredients, each of which has been used individually for the same purpose (see MPEP 2144.06(I)); and because it is routine in the dietary supplement art to use combinations of known ingredients with each ingredient providing its known and expected function.  It would further have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to determine all operable and optimal proportions and concentrations for the active ingredients present in the compositions of Georgiades as modified above by Dioguardi and Smith et al ‘221, because component proportion and concentration are art-recognized result-effective variables which are routinely determined and optimized in the pharmaceutical and nutritional arts.  With respect to instant claims 17 and 23, Georgiades, Dioguardi, and Smith et al ‘221 teach that their compositions are useful in the treatment of Alzheimer’s disease.  Accordingly, the improved cognitive function recited in claims 17 and 23 is deemed to be obvious in view of the applied references.  There is no evidence of an unexpected increase in the degree of improved cognitive function for Inventors’ claimed compositions which would rebut the prima facie case of obviousness.  Note that the limitation “in a manner than can be tested via an intelligence test when the composition is ingested at a recommended daily dosage for a period of 30 days” is a functional limitation of the degree of improvement and/or an intended use limitation; and the prior art need not teach or render obvious the functional limitation and/or intended use limitation per se as long as it renders obvious the degree of improvement required by the claim.  Note also that the limitation does not require any particular degree of improvement.
10.
	Claims 1, 2, 11, and 12 are rejected under 35 U.S.C. 103 as being obvious over Pitcher et al (U.S. Patent Application Publication 2017/0340694).  Pitcher et al teach compositions for use in heavy metal detoxification, which compositions promote metallothionein production, which occurs primarily in the liver and kidneys.  The compositions comprise amino acids, Vitamin B6, and magnesium stearate.  The amino acids include one or more of serine, glutathione (which is a tripeptide), cysteine, and ornithine, and the combination of glutathione and ornithine is taught in Example 2.  See, e.g., paragraphs [0006], [0010], and [0019]; Examples 1 and 2; and claims 1, 5, 6, 10, 12, 14, and 15.  Pitcher et al do not teach a composition comprising ornithine, glutathione, Vitamin B6, and magnesium stearate.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form a composition according to Pitcher et a comprising the combination of ornithine and glutathione, Vitamin B6, and magnesium stearate, because Pitcher et al teach a composition comprising amino acids, Vitamin B6, and magnesium stearate (see claim 5); because Pitcher et al exemplify compositions comprising a combination of Vitamin B6 and magnesium stearate (see Example 1) and comprising a combination of glutathione and ornithine (see Example 2); because it is prima facie obvious to use a combination of ingredients, each of which has been used individually for the same purpose (see MPEP 2144.06(I)); and because it is routine in the dietary supplement and pharmaceutical composition arts to use combinations of known ingredients with each ingredient providing its known and expected function.  It would further have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to determine all operable and optimal proportions and concentrations for the ornithine, glutathione, and Vitamin B6 present in the compositions suggested by Pitcher et al, because component proportion and concentration are art-recognized result-effective variables which are routinely determined and optimized in the pharmaceutical and nutritional arts.
11.	Claims 1, 2, 11, and 12 are rejected under 35 U.S.C. 103 as being obvious over Pitcher et al (U.S. Patent Application Publication 2017/0340694) as applied against claims 1, 2, 11, and 12 above, and further in view of Rao et al (U.S. Patent Application Publication 2018/0258385).  As discussed above, Pitcher et al teach compositions for use in heavy metal detoxification, and one of the amino acids which can be used in the compositions is ornithine.  Rao et al teach that L-ornithine promotes the synthesis of protein and the catabolism of carbohydrates, and has an important role in the protection of liver detoxification function.  See paragraph [0005].  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include ornithine in the compositions suggested by Pitcher et al, for the additional benefit taught by Rao et al that ornithine would have been expected to help protect liver detoxification function.
12.	Applicant's arguments filed June 22, 2022 have been fully considered but they are not persuasive.
Applicant’s amendment filed June 22, 2022 overcomes the prior art rejections set forth in the Office action mailed March 25, 2022.  However, upon further consideration, new grounds of rejection are made for the reasons set forth above.
With respect to the arguments at page 10, second paragraph, Applicant contends that Georgiades and Dioguardi fail to appreciate the benefits of a composition comprising free amino acids and at least one peptide.  To the extent that Applicant is arguing that Georgiades and Dioguardi do not teach the combination of free amino acids and at least one peptide, the examiner agrees.  However, for the reasons set forth above, Georgiades and Dioguardi are deemed to suggest a composition comprising free amino acids and at least one peptide, with the expected benefit that the composition comprising the free amino acids and the at least one peptide will be useful for the treatment of Alzheimer’s disease.  To the extent that Applicant is arguing that paragraphs [11], [50], an [55] evidence unexpected results for the combination which would rebut any prima facie case of obviousness, it is noted that these paragraphs do not set forth any probative side-by-side comparisons with the closest prior art, i.e. comparing the claimed combination with the individual compositions taught by Georgiades and Dioguardi.  For example, the study whose results are reported in Table 10 does not appear to test the peptide mixture taught by Georgiades.  It is also noted that the use of the words “can” and “may” in paragraphs [11] and [50] indicate that the claimed combinations may not exhibit any unexpected results.  When the evidence in favor of obviousness is weighed against the evidence in favor of nonobviousness, the former is deemed to preponderate. 
13.	Rinaldi et al (U.S. Patent Application Publication 2020/0138783) is cited as art of interest, teaching a composition comprising a combination of Lactium (milk peptides), L-tryptophan, GABA, L-Theanine, and Vitamin B6.  See Table 7.  Exposito Tarres et al (U.S. Patent Application Publication 2019/0144500) is cited as art of interest, teaching a composition comprising a combination of a peptide of formula (I), vitamin B6, glycine, and glutamic acid.  See, e.g., claim 10.  Jones et al (U.S. Patent Application Publication 2003/0211172) is cited as art of interest, teaching a composition comprising a combination of reduced glutathione (which is a peptide), glycine, and Vitamin B6.  See the table on page 4.  The WO Patent Application 03/035027 is cited as art of interest, teaching a tablet composition comprising a combination of L-lysine, Vitamin B6, aspartame powder (which is a dipeptide), and magnesium stearate.  See Example I.  These references are currently deemed to be essentially duplicative of the references applied above.
14.	Claims 24-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 27 would be allowable if rewritten to overcome the claim objection set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 24-27 are deemed to be novel and unobvious over the prior art of record or any combination thereof.  The prior art of record does not teach or render obvious a composition comprising the components required in these claims, and in particular does not teach or render obvious a composition comprising a set of free amino acids consisting of the specified amino acids and not comprising any other free amino acids.  
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
July 7, 2022